Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/22 has been entered. 
Status of Claims
Applicant’s reply filed on 5/5/22 is acknowledged.  Claims 21-130 were canceled.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements submitted on 5/5/22 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Reply
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejection
The prior art rejection is maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate et al. (“Abate,” US Pub. No. 2014/0026968, previously cited).
As to claims 1 and 19, Abate discloses an apparatus in fig. 1A to 5, for example, for collecting microfluidic entities, comprising: a first microfluidic channel (e.g., any microfluidic channel such as an inlet microfluidic channel) and a second microfluidic channel (e.g., any microfluidic channel such as the daughter microfluidic channel), each of the channels fluidly connecting a first location and a second location (e.g., any of the regions shown in figs. 1A to 5), wherein the first microfluidic channel comprises a collection chamber (e.g., any region explained in [0066] et seq.) having an inlet (e.g., any region from above the outlet) and two or more outlets (e.g., any of the regions below the inlet; connected to the granddaughter channels, etc.), each of the inlet and the two or more outlets having a cross-sectional area, the cross-sectional area of the inlet being larger than each of the cross-sectional areas of each of the two or more outlets (e.g., see fig. 2 where channels above are greater in cross-sectional area compared to channels below), whereby the collection chamber is able to collect microfluidic entities having a cross-sectional area greater than the cross-sectional areas of each of the two or more outlets and smaller than the cross-sectional area of the inlet, wherein the two or more outlets are spaced such that microfluidic entities collectable by the collection chamber can block only one of the two or more outlets within the collection chamber at a time, and wherein the first microfluidic channel, in the absence of entities, has a flow resistance that is lower than a flow resistance of the second microfluidic channel, and when the first microfluidic channel contains one or more microfluidic entities, has a flow resistance that is higher than a flow resistance of the second microfluidic channel.  With regard to microfluidic entities and flow resistance, see e.g., [0028] et seq.  The terms, e.g., “is able to,” “can,” and the like claim language, are interpreted as intended use and/or functional claim language. Also see claim interpretation paragraph above. 
As to claims 2-4, see e.g., [0057] et seq.
As to claims 5-9, see e.g., [0045] et seq.
As to claims 10-11, see figs. 1A to 5 and claim interpretation above. 
As to claim 12, see e.g., [0011] et seq.
As to claims 13-14, see figs. 1A to 5 and [0039] et seq.
As to claim 15, see e.g., [0070] et seq.
As to claim 16, see e.g., [0028] et seq.
As to claim 17, see claim interpretation above. 
As to claim 18, see e.g., [0066] et seq.
As to claim 20, see e.g., [0006] et seq.
Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive for the reasons previously stated on p. 5-7 of the Final Rejection filed 1/6/22. 
In response to applicant’s argument that Abate does not specifically disclose a collection chamber, the Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the term, “collection chamber,” has no special definition in applicant’s specification, and thus, is interpreted under the broadest reasonable interpretation standard.  Under the broadest reasonable interpretation standard, in light of applicant’s specification, Abate properly reads on the claimed “collection chamber” because part of the first microfluidic channel, for example, a daughter channel or a region of the daughter channel below reference numeral 51 in fig. 2 collects one or more droplets from the parent droplet.  See e.g., [0026] et seq. of Abate.  Furthermore, with regard to the interpretation of the claimed inlet and outlets, because these terms have no special definition in applicant’s specification, the terms are interpreted under the broadest reasonable interpretation standard.  Abate’s “collection chamber” comprises “an inlet” because any region from above the outlet, or specifically the region above the described collection chamber or region directed at reference numeral 50 properly reads on the claimed inlet.  Abate’s “collection chamber” comprises “two or more outlets” because any of the regions below inlet 50, or regions connected to the granddaughter (e.g., 61-64) or great-granddaughter (e.g., 71-74) channels properly read on the claimed two or more outlets.  Also, as shown in fig. 2 and disclosed in e.g., [0045] et seq., the cross-sectional area of Abate’s inlet is larger than each of the cross-sectional areas of the two or more outlets.  Similarly, as shown in fig. 2 and disclosed in e.g., [0045], Abate’s collection chamber is able to collect droplets with a cross-sectional area greater than the cross-sectional areas of each of the two or more outlets.  Lastly, with regard to the “wherein” claim language in claim 1, the microfluidic entities are not considered a structure in the sense of being a part or device within a structure (e.g., claim 1 is directed to an apparatus) because they are claimed as part of the functional or intended use claim language, and the “wherein” recitation appears to recite the function or intended use of the apparatus in the presence or absence of the microfluidic entities.  As for the “wherein” claim language in claim 19 regarding the spacing of the two or more outlets being between 75% and 125% of the width of the inlet, because Abate discloses in e.g., [0048], the fluid channel narrow by at least 5% to about 50%, then the spacing between outlets may be from about 10% to 100%.  Furthermore, as for the “wherein” claim language regarding the flow resistance in claim 19, this is considered functional or intended use claim language because the flow resistance is not a structure in the sense of being a part or device within a structure (e.g., claim 1 is directed to an apparatus). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/7/2022